[Cite as State v. Tayse, 2020-Ohio-258.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO, SUMMIT COUNTY
COURT OF COMMON PLEAS
JUDGE SUSAN BAKER ROSS
                                                   C.A. No.       29592
        Respondent

        v.
                                                   ORIGINAL ACTION IN
JAMES TAYSE                                        PROCEDENDO

        Petitioner


Dated: January 29, 2020



        PER CURIAM.

        {¶1}     James Tayse has petitioned this Court for a writ of procedendo to order Judge

Susan Baker Ross to rule on a motion. Judge Baker Ross moved to dismiss on several bases,

including that Mr. Tayse failed to comply with the mandatory requirements of R.C. 2969.25.

Because Mr. Tayse has not complied with those mandatory requirements, this Court must

dismiss this case.

        {¶2}     Mr. Tayse moved to strike Respondent’s Motion to Dismiss as untimely

filed. He also moved for default judgment for failing to timely respond to the petition.

We cannot address either of these motions because, as Mr. Tayse wrote in his motion to

strike, “petitioner concedes that his petition may be dismissed on procedural grounds[.]”

        {¶3}     R.C. 2969.25 sets forth specific filing requirements for inmates who file a

civil action against a government employee or entity. The judge who is presiding over
                                                                               C.A. No. 29592
                                                                                   Page 2 of 3

Mr. Tayse’s case is a government employee and Mr. Tayse, incarcerated in the Lebanon

Correctional Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be

dismissed if the inmate fails to comply with the mandatory requirements of R.C. 2969.25

in the commencement of the action. State ex rel. Graham v. Findlay Mun. Court, 106
Ohio St. 3d 63, 2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory,

and failure to comply with them subjects an inmate’s action to dismissal.”).

       {¶4}   Mr. Tayse did not pay the cost deposit required by this Court’s Local Rules.

He also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for

an inmate who seeks to proceed without paying the cost deposit. Mr. Tayse did not file

an affidavit of indigency and he did not file a statement of his prisoner trust account that

sets forth the balance in his inmate account for each of the preceding six months, as

certified by the institutional cashier.    Mr. Tayse also failed to comply with R.C.

2969.25(A) which requires the filing of an affidavit of prior civil actions including

specific, mandatory, information.

       {¶5}   Because Mr. Tayse did not comply with the mandatory requirements of

R.C. 2969.25, the case is dismissed. Costs taxed to Mr. Tayse.
                                                                                C.A. No. 29592
                                                                                    Page 3 of 3

       {¶6}   The clerk of courts is hereby directed to serve upon all parties not in default

notice of this judgment and its date of entry upon the journal. Civ.R. 58.




                                                  LYNNE S. CALLAHAN
                                                  FOR THE COURT




CARR, J.
HENSAL, J.
CONCUR.

APPEARANCES:

JAMES TAYSE, Pro se, Petitioner.

SHERRI BEVAN WALSH, Prosecuting Attorney, and COLLEEN SIMS, Assistant Prosecuting
Attorney, for Respondent.